          Case MDL No. 2997 Document 54-1 Filed 03/23/21 Page 1 of 1




                 BEFORE THE UNITED STATES JUDICIAL PANEL
                      ON MULTIDISTRICT LITIGATION

_______________________________________

IN RE: BABY FOOD MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY                     MDL DOCKET NO. 2997
LITIGATION

________________________________________

                             SCHEDULE OF ACTIONS

1.   Baccari et al. v. Campbell Soup Company; Plum, PBC, Case No. 1:21-cv-04749-NLH-
KMW (D.N.J.) (Hon. Noel L. Hillman)


Dated: March 23, 2021                         Respectfully submitted

                                              /s/ Steven L. Bloch
                                              Steven L. Bloch
                                              Ian W. Sloss
                                              Zachary A. Rynar
                                              SILVER GOLUB & TEITELL LLP
                                              184 Atlantic Street
                                              Stamford, CT 06901
                                              Tel: 203-325-4491
                                              Fax: 203-325-3769
                                              sbloch@sgtlaw.com
                                              isloss@sgtlaw.com
                                              zrynar@sgtlaw.com


                                              Innessa M. Huot
                                              FARUQI & FARUQI LLP
                                              685 Third Avenue, 26th Floor
                                              New York, NY 10017
                                              Telephone: (212) 983-9330
                                              Facsimile: (212) 983-9331
                                              ihuot@faruqilaw.com

                                              Attorneys for Plaintiffs
